Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 4/19/22. Claims 1-19 and 21 are pending with claims 1, 13 and 19 in independent form. 

Terminal Disclaimer
The terminal disclaimer filed on 4/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,036,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A mobile apparatus comprising: an apparatus chassis for the mobile apparatus; an imaging engine, the imaging engine comprising at least image capture optics and at least one image sensor, wherein the imaging engine is positioned within the apparatus chassis; and an alternative illuminator assembly producing a first illumination at a first illumination angle directed in a first direction towards the imagine engine in an orientation of the mobile apparatus and a second illumination at a second illumination angle directed in a downward direction in the orientation, the alternative illuminator assembly positioned within the apparatus chassis. With respect to claim 13 and all its dependencies, A mobile apparatus comprising: an alternative illuminator assembly comprising: an illuminator lens surface comprising at least a first reflector and a first illumination lens, and a second reflector and a second illumination lens, wherein the illuminator lens surface comprises a first assembly securing opening; an illuminator component board comprising at least a first illuminator source aligned with the first reflector and the first illumination lens, and comprising at least a second illuminator source aligned with the second reflector and the second illumination lens, wherein the illuminator component board further comprises a second assembly securing opening; a heat sink positioned adjacent to disperse heat from the illuminator component board, wherein the heat sink comprises a third assembly securing opening; and an assembly securing component engaged with the first assembly securing opening, the second assembly securing opening, and the third assembly securing opening, to secure the illuminator lens surface, the illuminator component board, and the heat sink. With respect to claim 19 and all its dependencies, A method comprising: producing, utilizing an alternative illuminator assembly of an apparatus, a first illumination that illuminates a direct part marking indicia, wherein the first illumination is produced at a first illumination angle directed in a first direction towards an imaging engine of the apparatus in an orientation; producing a second illumination at a second illumination angle directed in a downward direction in the orientation; capturing, utilizing an imaging engine of the apparatus, a representation of the direct part marking indicia; and reading the representation of the direct part marking indicia. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH